Title: To James Madison from Turell Tufts, 21 August 1801 (Abstract)
From: Tufts, Turell
To: Madison, James


21 August 1801, Paramaribo. States that a newspaper extract of his last letter was sent by a British merchant to the person concerned [the port collector at Paramaribo] “in expectation that it would provoke the man to cramp our Intercourse still more.” Extract “caused great irritation [and] produced many threats,” compelling him to deny authorship, but the episode has resulted in better treatment of shipmasters. Thanks JM for his “caution in the manner of making that paragraph known.” Flood of business delays his report on American trade; believes trade is more lucrative at Paramaribo than on any of the British-controlled islands except Martinique. British ships now supply goods formerly brought in by American vessels, leading to oversupply, and British merchants have petitioned governor to restrict U.S. trade to flour, fish, and lumber.
 

   RC (DNA: RG 59, CD, Paramaribo, vol. 1). 2 pp.; docketed by Wagner as received 23 Oct.


   Tufts to JM, 10 May 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:154).


   On 2 Oct. the Boston Mercury and New-England Palladium published a 24 Aug. letter from Tufts to Boston collector Benjamin Lincoln notifying American shippers of the trade restrictions.


   A full transcription of this document has been added to the digital edition.
